Title: To Thomas Jefferson from William Goodacre, 1 July 1824
From: Goodacre, William
To: Jefferson, Thomas


Honoured Sir,
New York,
July 1st. 1824.
The return of the Revd Mr. Hatch to Charlottesville affords me a safe mode of presenting you with the drawing of the University of Virginia which I promised you when I had the pleasure of visiting you at Monticello. I have found some little difficulty in making the pavillions look well with a light sky and have therefore sacrificed its appearance to that of the building.On our return to England we have some thoughts of making engravings of some of the principal buildings in the United States. The university will be one and I should feel extremely obliged by any remarks from yourself or friends on the enclosed drawing, which will tend to improve a second.My father presents his respects and regrets that the rapidity of Mr. Hatch’s movements prevents him from writingI am, Sir, yours respectfullyWm Goodacre